Execution Version

﻿

October 30, 2020

﻿

Chugach Electric Association, Inc.

5601 Electron Drive

Anchorage, AK 99518

E-mail: Lee_Thibert@chugachelectric.com

Attention: Lee D. Thibert, Chief Executive Officer

﻿

With a copies to:

﻿

Chugach Electric Association, Inc.

5601 Electron Drive

Anchorage, AK 99518

E-mail: Matthew_Clarkson@chugachelectric.com

Attention: Matthew C. Clarkson, General Counsel

﻿

Stinson LLP

Suite 2600

50 South Sixth Street

Minneapolis, MN 55402

E-mail: james.bertrand@stinson.com

Attention: James J. Bertrand

﻿

Re: Chugach Eklutna Power Purchase Agreement -- Determination of Chugach Portion
During Period Between Closing and Effectiveness of MEA Eklutna PPA

﻿

This side letter agreement (“Side Letter”) is made and entered into by and
between Chugach Electric Association, Inc., an Alaska not-for-profit electric
cooperative corporation (“Purchaser”), and Municipality of Anchorage, a
political subdivision organized under the laws of the State of Alaska
(“Seller”).

﻿

Reference is made to (1) that certain Eklutna Power Purchase Agreement between
Purchaser and Seller dated as of December 28, 2018 (as amended from time to
time, the “Chugach Eklutna PPA”), (2) that certain Eklutna Power Purchase
Agreement between Seller and Matanuska Electric Association, Inc., an Alaska
not-for-profit electric cooperative corporation (“MEA”) dated as of September
16, 2019 (as amended from time to time, the “MEA Eklutna PPA”), and (3) that
certain Asset Purchase and Sale Agreement between Seller and Purchaser dated as
of December 28, 2018 (as amended from time to time, the “APA”). Unless otherwise
specified, capitalized terms not defined herein shall have the meanings set
forth in the Chugach Eklutna PPA.

﻿

WHEREAS, as of the date hereof, Seller, Purchaser and MEA each respectively hold
a 53.33%, 30% and 16.67% undivided interest in the Facility;

﻿





--------------------------------------------------------------------------------

 

WHEREAS, pursuant to the APA, Seller will sell and assign to Purchaser
substantially all of the assets and certain specified liabilities of Municipal
Light and Power, an electric utility serving customers within the Municipality
of Anchorage, Alaska; 

﻿

WHEREAS, the Chugach Eklutna PPA provides that (a) the effectiveness of the
Chugach Eklutna PPA is contingent upon the closing of the transactions
contemplated by the APA (the “Closing”) and (b) the percentage interest of the
Seller’s Interest represented by the Chugach Portion shall be contingent upon
MEA’s acceptance or rejection of the MEA Offer;

﻿

WHEREAS, subsequent to the Parties’ entry into the Chugach Eklutna PPA, MEA
accepted the MEA Offer and entered into the MEA Eklutna PPA;

﻿

WHEREAS, MEA has submitted the MEA Eklutna PPA to the RCA for its approval, and
the MEA Eklutna PPA will become effective upon approval of the MEA Eklutna PPA
by the RCA; and

﻿

WHEREAS, the Parties now anticipate that the Closing and effectiveness of the
Chugach Eklutna PPA shall occur prior to the effectiveness of the MEA Eklutna
PPA, with the result that there will be an interim period (the “Interim Period”)
between the Closing Date and the date of the effectiveness of the MEA Eklutna
PPA that was not contemplated by Section 2.2 of the Chugach Eklutna PPA, and the
Parties therefore desire to clarify the percentage interest of Seller’s Interest
represented by the Chugach Portion during the Interim Period.

﻿

NOW, THEREFORE,  for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged and agreed, the Parties hereby agree as
follows:

﻿

1.



Determination of Chugach Portion during and following Interim Period. The
Parties acknowledge and agree that: (a) during the Interim Period, the “Chugach
Portion” shall be a percentage interest equal to 100% of the Seller’s Interest
and (b) from and following the Interim Period, the “Chugach Portion” shall be a
percentage interest equal to 64.29% of the Seller’s Interest.

2.



Effect of Agreement. Each Party hereby acknowledges and agrees that the terms
and provisions of this Side Letter supplement and amend the Chugach Eklutna PPA
in accordance with the provisions of Section 15.7 thereof. Except as expressly
stated herein, the terms and conditions of the Chugach Eklutna PPA remain in
full force and effect.

3.



General. Each Party represents that it has full power and authority to enter
into this Side Letter. This Side Letter may be amended, modified or supplemented
only by an agreement in writing signed by each Party. This Side Letter may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall be deemed to be one and the same agreement. A signed copy
of this Side Letter delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Side Letter.

[SIGNATURE PAGES FOLLOW]

 

 

2



--------------------------------------------------------------------------------

 

 

As of the date above, by their respective signatures below, the Parties have
duly executed and delivered, and agree to abide by the terms of, this Side
Letter.

﻿

Seller:  

﻿

﻿

 

 

Municipality of ANchorage

By

/s/ William D. Falsey

Name:

William D. Falsey

Title:

Municipal Manager

﻿

﻿

Purchaser:  

﻿

﻿

 

 

Chugach Electric Association, Inc.

By

/s/ Lee D. Thibert

Name:

Lee D. Thibert

Title:

Chief Executive Officer

﻿



[Signature Page to Side Letter to Chugach Eklutna PPA]

--------------------------------------------------------------------------------